IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-60080
                        Conference Calendar



KARY G. DUNCAN,

                                         Plaintiff-Appellant,

versus

THE MISSISSIPPI BOARD OF NURSING
AND MARCELLA L. MCKAY, R.N., M.S.N.,
EXECUTIVE DIRECTOR; LAURA KELLEY, R.N.,
PRESIDENT; BARBARA HAYMAN, R.N., SECRETARY;
GLADYS HUGHES, L.P.N., TREASURER;
IVA MAE BLACKLEDGE, L.P.N.; PEGGY BRADY, L.P.N.;
DR. MARY PATRICIA CURTIS, R.N. FNP;
CLEOPATRA HUDSON, L.P.N.; THELMA LATHAM, CONSUMER;
DR. KAREN SAUCIER LUNDY, R.N.;
LADONNA KAY NORTHINGTON, R.N.; RENEE WILLIAMS, R.N.;
AND DR. CHARLOTTE WOOD, R.N.; INDIVIDUALLY AND IN
THEIR OFFICIAL CAPACITY AS MEMBERS OF THE
MISSISSIPPI BOARD OF NURSING,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 3:96-CV-96WS
                        - - - - - - - - - -
                          October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant Kary Duncan appeals the summary judgment dismissal

of his 42 U.S.C. § 1983 civil rights action.   Duncan argues that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-60080
                                -2-

as a matter of law, the defendants are not entitled to absolute

quasi-judicial immunity.   His argument is foreclosed by this

court’s opinion in See O’Neal v. Mississippi Bd. of Nursing, 113

F.3d 62, 66 (5th Cir. 1997).

     AFFIRMED.